Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 12/21/2020. Claims 1, 10, 17 have been amended. Claims 2, 4, 11, 13, 18 and 20 have been cancelled. Claims 1, 3, 5-10, 12, 14-17, 19, 21-29 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reasons:

Next the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites a method receiving a request to create a cluster, creating a plurality of snapshots of deployment image, transmitting the plurality of snapshots of the deployment image, creating a plurality of virtual machines to form the cluster of VM. This idea is similar to the basic concept of manipulating information. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements beyond the abstract idea of receiving, creating and transmitting of snapshots. Therefore, the claim does not amount to more than the abstract idea itself.
Accordingly claims 1, 3, 5-10, 12, 14-17, 19, 21-29 are found to be directed to a patent ineligible abstract idea.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 10 and 17 disclose “receiving a request to create a cluster of virtual machines distributed across…”. There is no described in the specification.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-10, 12, 14-17, 19, 21-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3, 5-7, 10, 12, 14-17, 19-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (U.S. Pub No. 2015/0142747 A1), and in view of Belay (U.S. Pub No. 2010/0250824 A1). 

As per claim 1, Zou discloses a deployment server comprising: 
a processor; and a computer readable media encoded with instruction, which, when executed, cause the deployment server to perform operations comprising (Par [0063]):
receiving a request to create a cluster of virtual machine distributed across a plurality of host machines, wherein the request is associated with a deployment (Par [0036]); 
creating a plurality of snapshots of a deployment image, wherein the deployment image is configured based on the deployment parameter associated with the request (Par [0073, 0083] receive request to create snapshot of a deployment image).
Zou discloses transmit data. Zou does not explicitly disclose transmitting the plurality of snapshots of the deployment image to the plurality of host machines, wherein the snapshots of the deployment image, when executed by the plurality of host machines, configure a plurality of virtual machines at the plurality of host machine.
However, Belay discloses transmitting the plurality of snapshots of the deployment image to the plurality of host machines, wherein the snapshots of the deployment image, when executed by the plurality of host machines, configure a plurality of virtual machines at the plurality of host machine (Par [0022, 0024]).

As per claim 5, Zou discloses the deployment server of claim 1, wherein the operations further creating a user virtual machine (VM) on a machine and attach the image to the user virtual machine (VM) (Par [0011]). As per claim 6, Zou discloses the deployment server of claim 5, wherein the operations further cause the user VM to power-on and boot from the attached deployment image (par [0057]). As per claim 7, Zou discloses the deployment server of claim 5 wherein the operations further providing one or more network addresses for the host machine to the user VM (Par [0123]). 
As per claim 10, Zou discloses one or more computer-readable non-transitory storage media, the media comprising instructions for performing operations comprising: 
receiving a request to create a cluster of virtual machine distributed across a plurality of host machines, wherein the request is associated with a deployment (Par [0036]); 

Zou discloses transmit data. Zou does not explicitly disclose transmitting the plurality of snapshots of the deployment image to the plurality of host machines, wherein the snapshots of the deployment image, when executed by the plurality of host machines, configure a plurality of virtual machines at the plurality of host machine.
However, Belay discloses transmitting the plurality of snapshots of the deployment image to the plurality of host machines, wherein the snapshots of the deployment image, when executed by the plurality of host machines, configure a plurality of virtual machines at the plurality of host machine (Par [0022, 0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Belay into the teaching of Zou in order to increase efficiencies in the migration process (Par [0005]).As per claim 12, Zou discloses the media of claim 10, wherein at least a portion of the deployment image is stored on a storage device associated with a server host machine, and the portion of the deployment image stored on the storage device comprises at least one of the snapshots (Par [0113, 0118, 0124]). As per claim 14, Zou discloses the media of claim 10, wherein the operations further comprise creating a user virtual machine (VM) on a host machine and attaching the deployment image to the user VM (Par [0011]). As per claim 15, Zou discloses the media of claim 14, wherein the operations further comprise 
by one or more computing devices, receiving a request to deploy a cluster of virtual machines, wherein the request is associated with deployment parameter  (Par [0036] the request deployment parameters, include number of host machine);
by the one or more computing devices, creating a plurality of snapshots of a deployment image, wherein the deployment image is configured based on the deployment parameter associate with the request; and by the one or more computing devices, creating plurality of the virtual machines in the cluster of virtual machines and attaching respective snapshot of the deployment image to a respective snapshot of (Par [0126-0129]).
Zou discloses creating snapshots, virtual machines, Zou silence about the deployment image as a virtual boot disk to each of the plurality of virtual machine, at least one of the plurality of the virtual machines configured to boot from the respective snapshot.
However, Umbehocker discloses the deployment image as a virtual boot disk to each of the plurality of virtual machine, at least one of the plurality of the virtual machines configured to boot from the respective snapshot (Par [0140, 0143]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Umbehocker into the teaching of Zou in order to reduce the cost of managing complex storage (Par [0006]).
As per claim 21, Zou discloses the deployment server of claim 1, wherein the deployment parameter includes a number of file server virtual machines (FSVMs) in the cluster of virtual machines, the FSVMs being configured to process storage item access operation for user virtual machines in the cluster of virtual machines (Par [0128-0129]).
As per claim 23, Zou discloses the method of claim 10, wherein creating the plurality of snapshots of a deployment image is based on a number of file server virtual machines (FSVMs) in the cluster of virtual machines the FSVMs being configured to process storage item access operation for user virtual machines in the cluster of virtual machines (Par [0128-0129]).
As per claim 25, Zou discloses the method of claim 17, wherein creating the plurality of snapshots of a deployment image is based on a number of file server virtual machines (FSVMs) in the cluster of virtual machines the FSVMs being configured to process storage item access operation for user virtual machines in the cluster of virtual machines (Par [0141]).
As per claim 27, Zou discloses the deployment server of claim 3, wherein the at least one of the snapshots comprises metadata identifying a location of at least one block of the deployment image on the storage device (Par [0063]).

As per claim 29, Zou discloses the method of claim 17, wherein the at least one of the snapshots comprises metadata identifying a location of at least one block of the deployment image on the storage device (Par [0063]).



7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al, and Belay, and further in view of Modukuri et al (U.S. Patent No. 9,043,567).

8.	per claim 8, Zou and Belay do not explicitly disclose the deployment server of claim 1 wherein the operations further comprise starting a controller/service virtual machine and a file server virtual machine on the host machine, wherein the user VM is configured to execute an application operating as a client with respect to the controller/service virtual machine and the file server virtual machine.
However, Modukuri discloses wherein the operations further comprise starting a controller/service virtual machine and a file server virtual machine on the host machine, wherein the user VM is configured to execute an application operating as a client with respect to the controller/service virtual machine and the file server virtual machine (Col 6 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Modukuri into the teaching .


9.	Claims 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al, and Umbehocker, and further in view of Modukuri et al (U.S. Patent No. 9,043,567).
10.	As per claim 22, Zou and Umbehocker do not explicitly disclose the method of claim 1, wherein the cluster of virtual machines comprises a single namespace file server.
However, Modukuri discloses the method of claim 1, wherein the cluster of virtual machines comprises a single namespace file server.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Modukuri into the teaching of Zou as modified by Umbehocker in order to control access data object in a storage system (Col 1 lines 17-18).

As per claim 24, Modukuri discloses the method of claim 10, wherein creating the cluster of virtual machines comprises creating a single namespace file server (Col 6 lines 62-67 through col 7 lines 1-8).
As per claim 26, Modukuri discloses the method of claim 17, wherein creating the cluster of virtual machines comprises creating a single namespace file server (Col 6 lines 62-67 through col 7 lines 1-8).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 28, 2021

/THU N NGUYEN/Examiner, Art Unit 2154